18-11094-scc      Doc 219       Filed 06/18/19       Entered 06/18/19 15:13:04              Main Document
                                                    Pg 1 of 2


    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK
    --------------------------------------------------------------x
    In re:                                                        :   Chapter 15
                                                                  :
    PERFORADORA ORO NEGRO S. DE R.L.                              :   Case No. 18-11094 (SCC)
    DE C.V., et al.                                               :   (Jointly Administered)
                                                                  :
    Debtors in a Foreign Proceeding.                              :
                                                                  :
    --------------------------------------------------------------x

                     DECLARATION OF ANDREW N. ROSENBERG
                  IN SUPPORT OF OBJECTION OF THE INTERESTED
                PARTIES TO MOTION FOR LEAVE TO FILE UNDER SEAL

            I, Andrew N. Rosenberg, declare and state as follows:

                              I am a member of the law firm of Paul, Weiss, Rifkind, Wharton &

    Garrison LLP (“Paul, Weiss”), an international law firm with its principal offices at 1285

    Avenue of the Americas, New York, New York 10019, counsel for Alterna Capital

    Partners LLC (“Alterna”), Contrarian Capital Management, LLC (“Contrarian”), and

    AMA Capital Partners, LLC (“AMA”) (collectively, the “Interested Parties”) in the

    above-captioned case.

                              I respectfully submit this declaration in support of the Objection of

    the Interested Parties to Motion for Leave to File Under Seal (the “Objection”)1 filed

    substantially contemporaneously herewith.

                              Attached as Exhibit 1 is a true and correct copy of the Concurso

    Court’s December 27 Order, which is dated as of December 27, 2018. Attached as

    Exhibit 1-T is a certified translation of the same order.




    1
        Capitalized terms used but not otherwise defined herein shall have the meanings provided in the
        Objection.


                                                        1
18-11094-scc   Doc 219      Filed 06/18/19    Entered 06/18/19 15:13:04          Main Document
                                             Pg 2 of 2


                           Attached as Exhibit 2 is a true and correct copy of Quinn

    Emanuel’s Email, dated as of June 11, 2019.

                  I certify under penalty of perjury that the foregoing is true and correct.


    Dated: June 18, 2019
    New York, New York                                PAUL, WEISS, RIFKIND, WHARTON
                                                      & GARRISON LLP

                                                      /s/ Andrew N. Rosenberg
                                                      Andrew N. Rosenberg




                                                2
